DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02/08/2021.  Claims 1-9, 12 were pending.  Claims 1, 7, 12 were amended.  Claims 10-11 were cancelled.
Claim Interpretation
3.	Claim 6 depends on claim 1.  In claim 6 the applicants recited “The non-aqueous cleaning composition according to claim 1 further comprising a co-solvent” (emphasis added).  The examiner interprets that clam 6 require additional a co-solvent wherein the amount of the co-solvent is GREATER than 0 % by weight (Please see the rejection of claim 6 under 35 U.S.C 112(a) below for further detail). If the applicants argue that it is possible for the amount of the co-solvent equals to 0 % by weight, then the examiner would like to point out that at 0 % by weight of the co-solvent, claim 6 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 7 depends on claim 1. In claim 7, the applicants recited “The non-aqueous cleaning composition according to claim 1 further comprising one or more ingredient selected from the group consisting of a pH-adjusting agent, an amine, acids, a corrosion control agent, GREATER than 0% by weight (Please see the rejection of claim 7 under 35 U.S.C 112(a) below for further detail).  Again, If the applicants argue that it is possible for the amount of the one or more ingredient equals to 0 % by weight, then the examiner would like to point out that at 0 % by weight of the one or more ingredient, claim 7 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claim 1, the examiner is unable to find proper support for the new limitation “19.99% by weight of at least one oxidizer” (emphasis added).  The examiner clearly recognizes that applicants disclose to use 0.01% to about 20% by weight of at least one oxidizer in the Specification (See page 4 and page 8 of the Specification).  However, the applicants never explicitly disclose “19.99% by weight of at least one oxidizer”.
Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because they depend on rejected claim 1.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 12, the examiner is unable to find proper support for the new limitation “19.99% by weight of at least one oxidizer” (emphasis added).  The examiner clearly recognizes that applicants disclose to use 0.01% to about 20% by weight of at least one oxidizer 19.99% by weight of at least one oxidizer”.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for less than 19.99% by weight of at least one oxidizer, does not reasonably provide enablement for 19.99% by weight of at least one oxidizer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In claim 6, it is not possible to make a composition comprises 19.99% by weight of at least one oxidizer because the total weight percent of the composition exceeds 100% (i.e. 100% + x% of co-solvent, wherein x is a number greater than 0) as shown in the calculation below. A total weight percentage of any composition must equal to 100%. It is not possible to make a composition having a total weight percentage exceeds 100% such as 100 % + x % of co-solvent as shown below:
Total weight % = 0.01 wt% of fluoride activating agent + 19.99 wt% of oxidizer + 80 wt% of anhydrous organic solvent + x% of co-solvent = 100 % + x % (Note: the minimum weight percentage of fluoride activating agent and anhydrous organic solvent is selected, where x is the amount of co-solvent and x is a number greater than 0; 100% + x% is GREATER than 100%, where x is a number greater than 0).

7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for less than 19.99% by weight of at least one oxidizer, does not reasonably provide enablement for 19.99% by weight of at least one oxidizer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In claim 7, it is not possible to make a composition comprises 19.99% by weight of at least one oxidizer because the total weight percent of the composition exceeds 100% (i.e. 100% + y% of the one or more ingredient, wherein y is a number greater than 0) as shown in the calculation below. A total weight percentage of any composition must equal to 100%. It is not possible to make a composition having a total weight percentage exceeds 100% such as 100% + y % of the one or more ingredient as shown below:
Total weight % = 0.01 wt% of fluoride activating agent + 19.99 wt% of oxidizer + 80 wt% of anhydrous organic solvent + y% of co-solvent = 100 % + y % (Note: the minimum weight percentage of fluoride activating agent and anhydrous organic solvent is selected, where y is the amount of the one or more ingredient and y is a number greater than 0; 100% + y % is GREATER than 100%, where y is a number greater than 0).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korzenski et al. (US 2009/0192065 A1) in view of Takahashi et al. (US 2016/0056054 A1).
Regarding to claim 1, Korzenski discloses a non-aqueous cleaning composition comprises 0.01 wt% to 2 w% of a fluoride activating agent, including example of 0.068 wt% of a fluoride activating agent (paragraph 0073-0074; paragraph 0117, Formation E); 0 to 10 wt% of oxidizing agent, including example of 4.7 wt% of oxidizing agent such as tert-butyl hydroperoxide (paragraph 0073-0074; paragraph 0117, Formation E); 50 wt% to 99.9 wt% of an anhydrous organic solvent, including example of 94.4 wt% of organic solvent such as methanol (hydroperoxide (paragraph 0073-0074; paragraph 0117, Formation E); wherein said oxidizer is not hydrogen peroxide (paragraph 0117, formation E, paragraph 0078).
Regarding to claim 1, Korzenski fails to disclose the composition has a pH equal to 5.5 or less; and the specific example of 80% to 99.9 % of sulfolane as an anhydrous organic solvent.  However, Korzenski clearly teaches to use solvent selected from the group consisting of dimethylsulfoxide (DMSO), N-methylpyrrolidone (NMP), sulfolane (paragraph 0077), methanol 
Regarding to claim 2, Korzenski discloses the cleaning composition also has etch capabilities (paragraph 0062, 0115, 0121, and 0130).
Regarding to claim 3, Korzenski discloses the cleaning composition is compatible with tungsten and low-k dielectric material (paragraph 0037, 0055, 0062, and 0113).
Regarding to claims 4-5, Korzenski discloses the cleaning composition comprises 0.01 to 2 wt% of fluoride activating agent, including example of 0.68 wt% of fluoride activating agent, 0 wt% to 10 wt% of at least oxidizing agent, including example of 4.7 wt% of oxidizer, and 50 wt% to 99.9 wt% of anhydrous organic solvent (See paragraph 0073, paragraph 0117, Formation E, within or overlapping applicant's range).  Takahashi teaches to use organic solvent selected from the group consisting of sulfolane (See page 4, table A), wherein the amount of sulfolane is 
Regarding to claim 6, Korzenski discloses the cleaning composition further comprises a co-solvent (paragraph 0070-0072, 0077).
Regarding to claim 7, Korzenski discloses the cleaning composition further comprises one or more ingredient selected from the group consisting of surfactant, acid, amine (paragraph 0077, 0079-0082).
Regarding to claim 8, Korzenski discloses the fluoride activating agent is selected from the group of hydrogen fluoride, ammonium fluoride, tetraalkylammonium fluoride (paragraph 0076).
Regarding to claim 9, Korzenski discloses said at least one oxidizer is selected from the group of nitric acid, sulfuric, ozone (paragraph 0078, 0081).
Regarding to claim 12, Korzenski discloses a method of cleaning a micro-electronic substrate (paragraph 0056) with a cleaning composition comprises 0.01 wt% to 2 w% of a fluoride activating agent, including example of 0.068 wt% of a fluoride activating agent (paragraph 0073-0074; paragraph 0117, Formation E); 0 to 10 wt% of oxidizing agent, including example of 4.7 wt% of oxidizing agent such as tert-butyl hydroperoxide (paragraph 0073-0074; paragraph 0117, Formation E); 50 wt% to 99.9 wt% of an anhydrous organic solvent, including example of 94.4 wt% of organic solvent such as methanol (hydroperoxide (paragraph 0073-0074; paragraph 0117, Formation E); wherein said oxidizer is not hydrogen peroxide (paragraph 0117, formation E, paragraph 0078).
.
Response to Arguments
9.	Regarding to previous ground of rejection under 35 U.S.C 112(a), the applicants stated “The examiner claims that the total weight % would equal 100.01 wt% if 20.00 wt% of oxidizer were present.
Applicants have amended claims 1 and 12 to set the maximum limit of oxidizer to 19.99 wt. %.”  The applicant’s amendment setting the maximum limit of oxidizer to 19.99 wt% raise 19.99 wt% of oxidizer.  Further, the applicant’s amendment raise new ground of rejection under 35 U.S.C 112(a) for claims 6 and 7 because the total amount weight percentage of the composition exceeds 100% when 19.99 wt% of oxidizer is selected (See rejection of claims 6-7 under 35 U.S.C 112(a) as discussed above).
	The applicant’s amendment filed on 02/08/2021 was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b) with respect to claim 7.
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated “The examiner refers to the formulations in paragraphs 73, 74, and 117 (Formulation E) of Korzenski, et al. for disclosing 50 wt.% to 99.9 wt.% of an anhydrous organic solvent. (See paragraph bridging pages 5 and 6 of the office action.) However, these concentrates are subsequently combined with a dense fluid in order to be useful in removing hardened photoresist, post-etch residue and/or BARC layer from a semiconductor device. See paragraph 70 of Korzenski, et al. These formulations by themselves are not disclosed for being useful as cleaning compositions.
Therefore, Korzenski, et al. do not disclose a cleaning composition containing 50 wt.% to 99.9 wt.% of an anhydrous organic solvent, let alone that the solvent is sulfolane.”  The examiner agrees that Korzenski does not explicitly disclose any example that use 50 wt.% to 99.9 wt% of sulfolane.  However, Korzenski clearly teaches to use 50 to 99.9 % of solvent, wherein the solvent is selected from the group consisting of dimethylsulfoxide (DMSO), N-methylpyrrolidone (NMP), sulfolane (paragraph 0077), methanol (See paragraph 0073, 0077).  Takahashi teaches to use composition comprises a organic solvent selected from the group 
The applicants further stated “By contrast, Korzenski, et al. relate to dense fluid compositions including liquid CO2 that require special handling. See paragraph 60 of Korzenski, et al. Korzenski, et al. describe “dense fluid” as a supercritical fluid or a subcritical fluid. See paragraph 60 of Korzenski, et al. “Supercritical fluid” is defined as “a material which is under conditions of not lower than a critical temperature, Tc, and not less than a critical pressure, Pc, in a pressure-temperature diagram of an intended compound. The preferred supercritical fluid employed in the present invention is CO2, which may be used alone or in an admixture with another additive such as Ar, NH3, N2, CH4, C2H4, CHF3, C2H6, n-C3H8, H2O, N2O and the like.” See paragraph 60 of Korzenski, et al. Korzenski, et al. describe the preferred subcritical fluid as “a high pressure liquid of varying density.” See paragraph 60 of Korzenski, et al.”  This argument is not commensurate with the scope of the claim. There is not limitation in the claim which 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713